PER CURIAM.
This case is before the Court for review of the judgment entered by the Board of Governors of The Florida Bar on June 7, 1967. Said judgment reads in part:
“After hearing the evidence, the referee found the respondent guilty as charged upon all six counts. The referee recommended that the respondent be suspended from the practice of law for three years and that he pay the costs of these proceedings.
“Upon consideration of this record and the referee’s report, the Board of Governors concurs in the referee’s findings of guilt on all counts. However, it finds from this record, that respondent has demonstrated by his conduct that his relationships to his clients are entirely lacking in candor, trust and diligence. Under the circumstances, he should not be permitted to continue the practice of law to •the damage of his clients and to the embarrassment of the Bar and the administration of justice. It is accordingly
“ORDERED and ADJUDGED that the respondent be disbarred from the practice of law and that he pay the costs of these proceedings in the amount of $1482.80.”
No request for hearing before us has been submitted by Respondent.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this Court. It is ordered that the judgment of said Board that Respondent William H. Taylor, Jr. is guilty as charged and that he be disbarred from the practice of law in Florida be, and the same is approved and adopted as the judgment of this Court. Execution is hereby directed to issue for the costs against Respondent.
O’CONNELL, C. J., and ROBERTS, DREW, THORNAL and ERVIN, JJ., concur.